Citation Nr: 0107826	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1945 to March 
1949.  He died in July 1988, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998, which denied the appellant's claim for special 
monthly pension.  The case was previously remanded in May 
1999 and in March 2000.  


REMAND

In connection with the development pursuant to the prior 
remand, the appellant was afforded an examination in May 
2000, which noted a history of mental confusion, and 
recommended psychiatric evaluation of the appellant's mental 
status.  Accordingly, she was scheduled for such an 
evaluation.  According to a handwritten note from a 
psychiatrist at Magnolia Counseling Associates, she had been 
evaluated in May 2000, and would be seen for psychological 
testing, after which the results would be forwarded.  
However, although the clinical psychologist's report based on 
the psychological testing, dated in July 2000, is of record, 
the psychiatric evaluation is absent from the file.  
Particularly inasmuch as the psychological test report does 
not contain the required information, this report must be 
obtained. 

The RO must also ensure that the psychiatric report is 
sufficient, i.e., that it addresses the relevant factors 
involved in determining whether she requires the regular aid 
and attendance of another person, in particular, whether she 
requires care and assistance on a regular basis to protect 
her from the hazards or dangers incident to her daily 
environment.  See 38 C.F.R. § 3.352(a) (2000).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The RO must also ensure that the relevant provisions of the 
VCAA have been satisfied.  Accordingly, to ensure that the VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following:

1.  The RO should obtain the psychiatric 
report referred to in the May 2000 
statement from the contracted psychiatrist 
at Magnolia Counseling Associates.

2.  This report must be reviewed, to 
ensure that it contains sufficient 
information, i.e., that it addresses the 
relevant factors involved in determining 
whether she requires the regular aid and 
attendance of another person, in 
particular, whether she requires care and 
assistance on a regular basis to protect 
her from the hazards or dangers incident 
to her daily environment.  See 38 C.F.R. § 
3.352(a) (2000).  If not, it must be 
returned to the examiner.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

3.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




